Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 5, 9, and 23;
Amend claim 1 as follows:
1. An all-solid secondary battery comprising:
an anode layer including a first anode active material layer, wherein the first anode active material layer comprises amorphous carbon;
a cathode layer including a cathode active material layer;
a solid electrolyte layer between the anode layer and the cathode layer; and
an anode current collector on the anode layer and opposite the solid electrolyte layer; and
a second anode active material layer between the anode current collector and the first anode active material layer, 

wherein the first anode active material layer includes an anode active material and a binder,
wherein the anode active material includes a mixture of first particles including the amorphous carbon and second particles including a metal or metalloid, and the amount of the second particles is about 8 weight percent to about 60 weight percent, with respect to a total weight of the mixture,
wherein the second anode active material layer is a metal layer including lithium or a lithium alloy, 
wherein the solid electrolyte layer comprises a sulfide solid electrolyte,
wherein a maximum roughness depth Rmax of a surface of the first anode active material layer is less than 1.5 micrometers.  
The proposed Examiner’s amendment was discussed with Applicant’s counsel (Grant M. Ehrlich; Reg. No.: 56,185) on May 05, 2022 via an examiner-initiated interview. Authorization for this examiner’s amendment was given later via voicemail by Applicant’s counsel on May 12, 2022.

Allowable Subject Matter
Claims 1-4, 6, 8, 10-11, 13-14, and 16-22 are allowed. 
Claim 1 is amended by examiner’s amendment as described above. In view of the amendments to claim 1, claim 1 is allowed. Claims 2-4, 6, 8, 10-11, 13-14, and 16-17 are also allowable due to their dependency upon claim 1. Claims 18-21, previously withdrawn and now rejoined, are process claims that are also allowable due to their incorporation of all of the claim limitations of claim 1. 
The following is an examiner’s statement of reasons for allowance:
The closest prior art is as follows: Shigeta (JP2014035818A), Antonopoulos (DE102016225313A1; US20190296308A1 referred to as English translation thereof).
Shigeta teaches the claimed all-solid secondary battery (see FIG. 1) but does not teach a first anode active material layer comprising amorphous carbon and a second anode active material layer between the anode current collector and the first anode active material layer. Shigeta teaches an overlapping range of the claimed maximum surface roughness ([017]) in order to reduce contact resistance and interfacial resistance of the solid electrolyte ([013]). The teaching is broadly applicable to both the anode active material and cathode active material since Shigeta teaches the Rmax is preferably less than 1.0 µm for the “active material particles in the electrode mixture layer.” However, Shigeta does not teach a two-layer anode active material having a first anode active material layer and a second anode active material layer. Shigeta only teaches a single anode active material layer.
Antonopoulos teaches a glassy (i.e., amorphous) carbon layer (abstract) for use in various batteries, including all-solid-state batteries ([0005]). Antonopoulos teaches that the anode material may be metallic lithium ([0051]). Thus, Antonopoulos teaches the claimed first anode active material layer comprising amorphous carbon (glassy carbon layer, see [0010]) and a second anode active material layer (metallic lithium, [0051]) between the anode current collector and the first anode active material layer. Antonopoulos also teaches wherein the layer includes a binder ([0042]). The binder is simply added as an adhesive to the glassy carbon layer to improve adhesion of the glassy carbon layer to the electrodes (i.e., solid-state electrolyte in an all-solid cell) (see [0032] and [0042]). 
The claimed invention requires that first anode active material layer includes a binder and an anode active material including a mixture of first particles and second particles of a metal or metalloid. As noted above, Antonopoulos reads on the claimed limitation of including amorphous carbon (glassy carbon, presumably in what could be considered particulate form) and a binder (PVDF, [0042]). Antonopoulos teaches that the purpose of the glassy carbon layer is to prevent dendrite growth ([0046]). There is no teaching, suggestion, or motivation in Antonopoulos to modify the glassy carbon layer to include second particles of metal or metalloid.
In sum, Shigeta does not teach a second anode active material layer, but the skilled person would have been motivated to modify Shigeta to include a second anode active material layer (i.e., glassy carbon layer of Antonopoulos) to prevent dendrite growth. The skilled person would not have been motivated however to arrive at the claimed invention of an all-solid secondary battery, “wherein the anode active material includes a mixture of first particles including the amorphous carbon and second particles including a metal or metalloid, and the amount of the second particles is about 8 weight percent to about 60 weight percent, with respect to a total weight of the mixture” (emphasis added). Thus, claim 1 is allowable. The remaining pending claims are similarly allowable because they depend upon claim 1 or incorporate all of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 18-21, directed to the process of making the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 05/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2011086554A (machine translation accompanies this Action and is referred to): JP’554 discloses a solid battery having a solid electrolyte layer 3 and a negative electrode layer 2 with an interface layer 4 therebetween (abstract, FIG. 1). The interface layer 4 is formed of amorphous carbon. The battery is all-solid, see Example 1, pgs. 2-3. The reference does not disclose the claimed binder or first/second particles.
WO2015146315A1: WO’315 discloses an all-solid battery (abstract) that is generally directed toward the now disclaimed arrangement of  “a second anode active material layer between the solid electrolyte layer and the first anode active material layer”. See FIGS. 2 and disclosure relating to intermediate layer 22 and negative electrode layer 14, pg. 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721               

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721